Citation Nr: 1524574	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  14-07 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) higher than 30 percent prior to July 5, 2013, and higher than 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from November 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In March 2012, the RO denied service connection for a low back disability.  In May 2012, the RO granted service connection for PTSD and assigned a 30 percent rating effective June 30, 2011.

In March 2014, the RO increased the initial rating for PTSD to 50 percent effective from July 5, 2013.

This appeal has been processed through the electronic Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Currently diagnosed lumbar spondylosis with myelopathy is not etiologically related to service.

2.  During the appeal period, the Veteran's PTSD has been manifested by sleep impairment marked by nightmares, short-term memory loss, depressed mood and flattened affect.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  


2.  The criteria for an initial rating for PTSD higher than 30 percent prior to July 5, 2013, and a rating higher than 50 percent from that date, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a July 2011 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Moreover, because the Veteran is appealing the initial rating for his PTSD, his underlying service connection claim for that disability has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and a portion of his private treatment records have been obtained and associated with the claims file.  Additional records identified by the Veteran were no longer available, or the custodian did not respond to VA's request for the records.  However, it does not appear that there are any outstanding private records relating to the two disabilities on appeal.  During a December 2011 VA examination, the Veteran reported that he did not receive treatment for PTSD.  Private treatment records identified by the Veteran as pertaining to his low back have been obtained.

The Veteran was provided with VA examinations for PTSD which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's condition.  His most recent examination was in July 2013, and he has not asserted that his condition has worsened since that time, and therefore an additional examination is not required.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the mere passage of time is not a basis for requiring of new examination).

No examination has been obtained as part of the Veteran's claim for service connection for a low back disability.  However, as discussed below, the Board finds that there is no credible evidence of an event, injury, or disease in service.  Under such circumstances, VA is not required to provide a medical examination.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

Private treatment records dated April 2011 reflect a diagnosis of lumbar spondylosis with myelopathy.  Therefore, element (1) of service connection, a current disability, has been met.

With respect to element (2), in-service incurrence of an injury, the Veteran reported that he slipped and fell on the deck on the ship he was serving on.  He reported the incident to his chief petty officer, but did not go to sick bay.  He stated that he has had lower problems ever since that time.  See February 2013 Notice of Disagreement.

However, service treatment records are negative for any complaints, treatment or diagnoses related to a low back condition.  The Veteran underwent an enlistment examination in November 1943, a Naval Academy preparatory school exam in May 1944, and a discharge examination in January 1946.  All three examinations reflect normal findings associated with the spine.  Notably, the Veteran's service treatment records reflect findings of an ear condition, otitis media, in June 1945, and his discharge examination noted a septal deviation and pes planus.

The Board recognizes the Veteran's statement that he injured his back but was not treated in service.  However, in addition to the above examinations conducted during service, additional records associated with the file also support the conclusion that no back injury was incurred in service.  The Veteran underwent a service examination in March 1951 for a possible recall to active duty.  His spine was noted to be within normal limits.  On an accompanying medical history report, the Veteran noted a current or prior history of several conditions, but arthritis, lameness, a bone or joint deformity, or other low back symptomatology were not among them.

The earliest documented finding of a low back problem is in private treatment records dated June 2006.  The Veteran reported at that time that he felt like he had pulled a muscle in his low back while mowing his lawn.  There was no history of a chronic or ongoing low back problem reported at that time.

The aforementioned records show that the Veteran apparently reported all of his past or then existing medical conditions, but without mentioning any problems related to a back disorder, suggesting that no such condition existed at the time.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present). The Board finds these records, which were generated during service, 5 years after service, and 40 years after service, to be more probative than his more recent statements as to the onset and history of back problems in service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report regarding the cause of a fall than subsequent lay statements asserting different etiology).

For these reasons, the evidence is against a finding that a low back disability was incurred in service, and therefore service connection for a low back disability is not warranted.

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

In this case, the Veteran's PTSD is rated under Diagnostic Code (DC) 9411.  He is assigned a 30 percent rating prior to July 5, 2013, and a 50 percent rating thereafter.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

This list of symptoms in this DC is meant to be mere examples of symptoms that would warrant a particular evaluation, so are not meant to be all-encompassing or exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Id.

Private records dated June 2011 were positive for depression and feelings of stress.  On examination, the Veteran's affect was flat and his demeanor was depressed.  He also displayed some psychomotor retardation.  His speech patterns and thought processes were normal.  However, additional records dated later that month include negative findings of depression, anxiety, and sleep disturbances.  The Veteran had an appropriate affect and demeanor, and normal psychomotor function.  Speech and thought processes were again noted to be normal.  Additional records dated July 2011 were again negative for anxiety, depression, and sleep disturbances.

In an August 2011 statement, the Veteran reported recurring nightmares, short-term memory loss, and periods of extreme rage associated with his PTSD.

The Veteran underwent a VA examination in December 2011.  He described symptoms of sleep impairment, nightmares, recurrent recollections, isolation, hypervigilance, and irritability.  These symptoms were constant or ongoing, and their severity was mild.  The Veteran denied a history of violent behavior.  On examination, his appearance, behavior, and hygiene were appropriate.  His affect and mood showed disturbances in motivation and mood.  He was noted to be fatigable and irritable.  Communication and speech were normal.  No hallucinations or delusions were reported or observed.  Thought processes were appropriate, but memory was mildly impaired for items such as names, directions, or recent events.  No suicidal or homicidal ideation was present.  The examiner noted that the Veteran had occupational or social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.

In his February 2013 Notice of Disagreement, the Veteran reported having nightmares and other sleep disturbances, short-term memory loss, and bouts of rage.

The Veteran underwent an additional VA examination in July 2013.  The examiner stated that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but generally functioned satisfactorily, with normal routine behavior, self-care and conversation.   His symptoms included depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances in motivation and mood.

In view of the aforementioned evidence, the Board finds that the Veteran's PTSD was characterized by the following signs or symptoms prior to July 5, 2013: sleep impairment marked by nightmares, short-term memory loss, depressed mood and flattened affect, resulting in an overall mild level of functional impairment.

The Board finds that these symptoms similar to many of those contemplated by the currently assigned 30 percent rating for this period.  In particular, the General Rating Formula lists, inter alia, chronic sleep impairment, depressed mood, and short-term memory loss among the types of symptoms associated with a 30 percent rating.  38 C.F.R. § 4.130.

A flattened affect is associated with a higher 50 percent rating.  The Veteran also described periods of rage.  When assigning a rating, however, the Board must look to the frequency, severity, and duration of the impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has a flattened affect, and because the 50 percent level contemplates such a symptom, does not mean his PTSD rises to the 50 percent level.  Similarly, the Veteran reported having periods of rage, and the 70 percent level contemplates unprovoked irritability with periods of violence.  However, the Veteran denied any violent behavior during his December 2011 examination.  Moreover, the severity of the Veteran's symptoms was described as "mild" by the December 2011 VA examiner.  Therefore, a 30 percent rating for the period prior to July 5, 2013, is appropriate.

From July 5, 2013, a rating higher than 50 percent is not warranted.  During this period, his PTSD was manifested by many of the same signs and symptoms as the period prior to July 5, 2013, namely chronic sleep impairment, mild memory loss, depressed mood and suspiciousness.  For the reasons discussed above, these symptoms are within the purview of the 30 percent rating, and are certainly contemplated by the currently assigned 50 percent rating.  The July 2013 VA examiner stated that the Veteran's PTSD resulted in occupational and social impairment with only occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Otherwise, he generally functioned satisfactorily, with normal routine behavior, self-care and conversation.  Like the aforementioned symptoms, this level of overall functional impairment does not rise to the level contemplated under the 70 percent rating.

The record also reflects Global Assessment of Functioning (GAF) scores for this Veteran.  GAF scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Notably, the newly released DSM-5 dropped the use of GAF scores due to a perceived lack of reliability and poor clinical utility, which is evident in the current case.  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014)).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Nevertheless, the December 2011 VA examination includes a GAF score of 62 (indicating mild symptoms, such as depressed mood and mild insomnia), and the July 2013 VA examination includes a score of 59 (reflecting moderate symptoms, such as flattened affect and occasional panic attacks).  These, too, are generally consistent with the assigned 30 percent rating prior to July 5, 2013, and the higher 50 percent rating from that date.

In evaluating the Veteran's claim for higher ratings, the Board also has considered whether he is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board resultantly has attributed all potentially service-connected symptoms to the Veteran's service-connected PTSD in considering whether he is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for this disability shows the rating criteria reasonably describe his disability level and symptomatology, as discussed above.  That is, his symptoms of depression, chronic sleep impairment, memory impairment, and overall occupational and social impairment are contemplated by the rating criteria.  Indeed, as discussed earlier, the symptoms listed in DC 9411 are mere examples, not an exhaustive list, and it inherently contemplates a very broad range of manifestations.  There is no indication his PTSD results in any symptoms that fall so far outside the purview of the Rating Schedule as to render its application inadequate.


ORDER

Service connection for a low back disability is denied.

An initial rating for PTSD higher than 30 percent prior to July 5, 2013, and a rating higher than 50 percent from that date, is denied.

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


